Name: 2002/988/EC: Commission Decision of 17 December 2002 on a Community financial contribution for certain Member States in order to strengthen inspection infrastructures for plant-health checks on plants and plant products coming from third countries (notified under document number C(2002) 5076)
 Type: Decision_ENTSCHEID
 Subject Matter: cooperation policy;  EU finance;  agricultural policy;  consumption;  agricultural activity;  international trade
 Date Published: 2002-12-19

 Avis juridique important|32002D09882002/988/EC: Commission Decision of 17 December 2002 on a Community financial contribution for certain Member States in order to strengthen inspection infrastructures for plant-health checks on plants and plant products coming from third countries (notified under document number C(2002) 5076) Official Journal L 344 , 19/12/2002 P. 0041 - 0044Commission Decisionof 17 December 2002on a Community financial contribution for certain Member States in order to strengthen inspection infrastructures for plant-health checks on plants and plant products coming from third countries(notified under document number C(2002) 5076)(Only the German, French, Italian and Swedish texts are authentic)(2002/988/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 2000/29/EC of 8 May 2000 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community(1), as last amended by Commission Directive 2002/36/EC(2), and in particular the sixth subparagraph of Article 13(9) thereof,Whereas:(1) Pursuant to Directive 2000/29/EC, a Community financial contribution is to be granted to Member States in order to strengthen inspection infrastructures for plant-health checks on plants and plant products coming from third countries.(2) Germany, France, Italy and Sweden have each established a programme to strengthen their inspection infrastructures for checks on plants and plant products coming from third countries. They have applied for the allocation of a Community financial contribution for those programmes in accordance with Commission Regulation (EC) No 998/2002 of 11 June 2002 establishing detailed rules for the implementation of the provisions relating to the allocation of a Community financial contribution for Member States in order to strengthen inspection infrastructures for plant health checks on plants and plant products coming from third countries(3).(3) The technical information provided for by Germany, France, Italy and Sweden has enabled the Commission to analyse the situation accurately and comprehensively. The Commission has prepared a list of eligible inspection posts' strengthening programmes, which give details of the amount of the proposed Community financial contribution to each programme. The information has also been examined by the Standing Committee on Plant Health. Each programme included in the list has been individually approved. The Commission has concluded that the conditions and criteria set out in Directive 2000/29/EC and Regulation (EC) No 998/2002 for the grant of a Community financial contribution have been met.(4) Accordingly, it is appropriate to provide a Community financial contribution to cover the expenditure on those programmes.(5) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plant Health,HAS ADOPTED THIS DECISION:Article 1The allocation of a Community financial contribution to cover expenditure to be incurred by Germany, France, Italy and Sweden for their inspection posts strengthening programmes is hereby approved.Article 21. The total amount of the Community financial contribution referred to in Article 1 shall be EUR 201172.2. The maximum amount of the Community financial contribution for each concerned Member State shall be as follows:(a) EUR 26904: Germany;(b) EUR 45007: France;(c) EUR 93030: Italy;(d) EUR 36231: Sweden.3. The maximum Community financial contribution for each inspection posts' strengthening programme shall be as set out in the Annex.Article 3The Community financial contribution per programme as set out in the Annex shall only be paid when:(a) evidence of the purchase and/or improvement of the equipment and/or facilities listed in the programme has been given by the Member State concerned to the Commission by appropriate documentation; and(b) a request for payment of the Community financial contribution has been submitted by the Member State concerned to the Commission, in accordance with the rules provided for in Article 3 of Regulation (EC) No 998/2002.Article 4This Decision is addressed to the Federal Republic of Germany, the French Republic, the Italian Republic and the Kingdom of Sweden.Done at Brussels, 17 December 2002.For the CommissionDavid ByrneMember of the Commission(1) OJ L 169, 10.7.2000, p. 1.(2) OJ L 116, 3.5.2002, p. 16.(3) OJ L 152, 12.6.2002, p. 16. Number as corrected by the corrigendum published in OJ L 153, 13.6.2002, p. 18.ANNEXINSPECTION POSTS' STRENGTHENING PROGRAMMESProgrammes with corresponding Community financial contribution>TABLE>